Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendment and arguments) filed with the RCE is acknowledged.  
	The present application is a continuation of parent (U.S. Application No. 15526941; now U.S. Patent No. 10501557), which was directed to a different scope of peptides (SEQ ID NOS: 8-11, 16-28, 44-46, and 48), which are not deemed to read on the instantly claimed peptide (SEQ ID NO: 52 with an alanine substitution at position 5), absent evidence to the contrary on the record by applicant in the next response.

Election/Restrictions – Maintained
Applicant’s election of that claimed as the species (e.g. peptide SEQ ID NO: 52 with alanine substituted at position 5) in the reply filed on 12/7/20 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (e.g. the asserted traversal), the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, no actual sequence identifier (SEQ ID NO:), including SEQ ID NO: 52 (e.g. no Xaa at position 5), was found to correspond to this election.  Per the election requirement, Applicant was to elect a specific SEQ ID NO: that corresponds to mutant other than the wild-type SEQ ID NO: 52, e.g. at least that SEQ ID NO: that corresponds to alanine being present at position 5 or a SEQ ID NO: with an Xaa at that position with said option.  Such is not present as originally filed.  Thus, the election is non-responsive, in-effect, in-part.  See further below.

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description, Maintained
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 50, 52-59, and 61-65 remain rejected (as drawn to the ‘next’ species beyond the elected species (not reasonably searchable based on the specification as original filed) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, applicant has claimed Fc-binding polypeptides having at least 90% identity to elected SEQ ID NO: 52 (with alanine at position 5) (e.g. the ‘next’ species).  However, there is insufficient structure + function correlation claimed as well as described to confer what positions and what amino acids therein may be substituted and still carry out the intended function (Fc-binding with improved properties over the wild-type).  The specification does not provide 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of fully defined elected peptide SEQ ID NO: 52 (and that SEQ ID NO: which corresponds to an alanine at position 5), the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants out to 90%, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovinesequence.

Response to Arguments (No Substantive Amendments Relevant to % Identity), 
Maintained for the Reasons of Record
	Applicant’s arguments (no substantive amendments relevant to this rejection) have been fully considered but not found persuasive.  Applicant argues they are in possession of any peptide bearing 90% identity to newly sequenced and claimed peptide SEQ ID NOS: 54 and 55, asserting (emphasis by examiner).  Applicant argues there are many examples within the specification that fall within the 90% identity of these two peptide sequences.  While the examiner notes this, such are not claimed, but applicant may consider such.  Further there are insufficient examples to cover the breadth of any modification that may fall within the 90% identity claimed.  As such, the claim scope still does not cover the other non-essential modifications that are expressly contemplated by the specification (beyond the essential N11 modification [position 5 without linker attached] previously discussed).  There is not yet a reasonable structure-function correlation taught by the specification to confer the claim breadth still claimed.  Applicant still has not claimed what positions they had modified and with amino acid substitution therein, for which they were in possession of at the time of filing.  Absent arguments to this effect and structures claimed bearing such, the 90% sequence identity is not found in possession of applicant at the time of filing for the reasons of record. 


Prior Art Made of Record But Not Relied Upon, Previously Made of Record
	 Pang (US 5011686) is cited merely as general art of record over similar subject matter, but not teaching or suggesting peptide SEQ ID NO: 52, with alanine at position 5.
U.S. Patent No. 10501557 (parent), which was directed to a different scope of peptides (SEQ ID NOS: 8-11, 16-28, 44-46, and 48), which are not deemed to read on the instantly claimed peptide (SEQ ID NO: 52 with an alanine substitution at position 5), absent evidence to the contrary on the record by applicant in the next response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).